Title: To James Madison from William Riggin, 1 January 1805 (Abstract)
From: Riggin, William
To: Madison, James


1 January 1805, Trieste. Acknowledges JM’s letter of 2 June concerning the five warships being sent to the Mediterranean. Encloses a report of U.S. ships arrived in his district for the past year and will forward future reports every six months according to JM’s instructions.
“The United States Schooner Enterprize Captain Robinson has been ordered up to this district by the Commodore to repair and permission has been obtained that she enterns [sic] into the Arsenal at Venice, and for her wants receives the Government Stores at a fair and equivalent valuation, the Austrian Government in this instance as well as all Others, have shewn a friendly disposition towards the U. States; it will Occur to the Secretary, that this is the first Vessel of War of the U: S: that has ever entered into the Ports of the Adriatic.
“Strict regard has hitherto been paid by this Government to a regid system of neutrality that it does not appear there is any probability of their entering into a Continental War at the same time it may be proper to remark that considerable reviews of troops are intended this Spring in the Ex Venetion territory, and at which the Emperor himself is expected to assist.
“The Emperor of Germany has declared himself hereditary Emperor of Austria, by public proclamation throughout all his hereditary dominions; this new Title has been Acknowledged by most of the Powers of Europe, and their Diplomatic relations renewed Accordingly.
“I have some intentions of appointing a Vice Consul at Venice; the probability is our intercourse with that City will never be of any Consequence, its Commerce being restricted by duties, while this remains a free port; but as our Smaller ships of War, whilst in the mediterranean may perhaps Occasionally come up for repairs, it becomes then desirable to have an official person to address; in the instance of the Enterprize I sent my Vice Consul with Captain Robinson to render any assistance that the service might require; on future occasions I could Act in a Similar manner, though if I meet with a person that I conceive adapted for the situation, I shall appoint him to the Office.
“This City enjoys, & has enjoyed a perfect system of health, and the most rigorous measures are pursued to prevent the introduction of the Malady which has during the Autumn infested the ports of the Mediterranean; the last Vessel that came from the U: States with a clean bill of health has been subjected to a quarantine of 21 days, and though this appears hard yet other Nations are not more favored.

“I inclose you my account against the United States [not found], since my appointment, the Vouchers for the same Accompanying it, amount florins 357..47, there being no Minister at present at the Court of Spain, I cannot settl⟨e⟩ it through that Medium, and provided there was one—I could not negotiate a bill here on Madrid, it would be more convenient to me to settle my Account with the Minister in London.”
